Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims:
Claims 1 and 3-16 are pending in this Office Action.
Claims 1, 9. 10 and 11 are amended.
Claim 2 is cancelled.
Claims 14-16 are new.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2021 has been entered.

Response to Arguments
Applicant’s arguments, filed 06/30/2021 have been fully considered and are persuasive.  Specifically, in regards to amended claim language clarifying communication apparatus control of robot in production facility.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nakamura.  Please see citation below.

Information Disclosure Statement
The information disclosure statement submitted 08/17/2021 has been considered.

Applicant’s invention as claimed:


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-8 and 10-16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 2006/0038688) , herein after Nakamura in view of Suzuki et al. (US 2015/0304216), also in Applicants IDS, herein after Suzuki and further in view of Smith et al. (US 2017/0026292), herein after Smith.
Regarding claims 1, 10 and 11, 
Nakamura teaches a communication system in which a plurality of communication apparatuses are connected to a factory automation network (see fig. 2, paras. 3, 47 and 50, a control network communication system with a plurality of devices are connected to a production factory automation system), 
for transferring data for controlling a manufacturing apparatus or a production facility (see paras. 47 and 49-50, a network system for controlling transferring control commands to object devices of the production facility),
the plurality of communication apparatuses include at least one communication apparatus attached to a robot that is provided as the manufacturing apparatus in the production facility, (see fig. 2, paras. 49-50, wherein the object devices of the production facility include a PLC (i.e. communication apparatus) attached to a robot), 
[the at least one communication apparatus] attached to the robot (see fig. 2, paras. 49-50, wherein the object devices of the production facility include a PLC (i.e. communication apparatus) attached to a robot).
Nakamura fails to teach communication apparatus performing operations as a rule storage for storing plurality of transfer rules, operation as a transfer module for transferring for transferring data incoming over the network and operation as a rule switching module for switching the one transfer rule to another transfer rule in response to receiving a notification.
However, in analogous art Suzuki teaches at least one of the plurality of communication apparatuses comprising a processor configured with a program to perform operations comprising: operation as a rule storage for storing a plurality of transfer rules for transferring data over the network (see Figs. 2, Para. 50, the control apparatus storing in rule generation unit rules for forwarding packets over a network), 
operation as a transfer module for transferring data incoming over the network in accordance with one transfer rule of the plurality of transfer rules, (see Figs. 2, Paras. 50-53, the control apparatus further including a transmission unit for transferring packets over the network based on one of the rules for the forwarding path), 
and operation as a rule switching module for switching the one transfer rule to another transfer rule in response to the at least one communication apparatus receiving a notification from outside (see Figs. 2, Paras. 53-56, the control apparatus further including a switching rule generation unit for switching a packet forwarding rule when the control apparatus receives a failure notification from another node (or “outside”), see also Para. 64). 
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have modified Nakamura to include  communication apparatus performing operations as a rule storage for storing plurality of transfer rules, operation as a transfer module for transferring for transferring data incoming over the network and operation as a rule switching module for switching the one transfer rule to another transfer rule in response to receiving a notification as taught by Suzuki.  One would do so for the benefit of controlling network data with the use of forwarding rules (see paras. 50-53).    
Nakamura in view of Suzuki fails to explicitly teach the plurality of communication apparatuses being in time synchronization with one another and the notification including information of time of switching and transmitting the notification based on network configuration being changed.
However, in analogous art Smith teaches wherein the plurality of communication apparatuses are in time synchronization with one another (see Para. 29, plurality of intelligent electronic devices (IED) utilizing a common time to be in time synchronization with one another), 
the notification comprises information on time of switching of the one transfer rule to the other transfer rule (see Para. 46-48, requiring rerouting (or “switching of…rule”) is based on specified time information provided to communication devices to enable change in communication flow),
and in response to a network configuration representing a number or types of the at least one communication apparatus [attached to the robot], to which data is transferred over the network being changed, the notification is transmitted to the network (see para. 55, in response to status of the various communication devices or links (i.e. network configuration) which receive information of deviating (i.e. being changed) sending an indication (i.e. notification) over the subsystem).
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have combined the teachings of Suzuki and Smith such that Suzuki’s switching of rules based on path failure would have been modified to include plurality of communication apparatuses being in time synchronization with one another and the notification including information of time of switching and transmitting the notification based on network configuration being changed as taught by Smith.  One would do so for the benefit of having devices be in synchronization with one another (see Para. 29).    

Regarding claims 3,
Nakamura in view of Suzuki and Smith teaches the limitations as described in claim 1 above.
However the teachings above fail to teach the notification comprises information representing a transfer rule to be switched.
Suzuki further teaches wherein the notification comprises information representing a transfer rule to be switched to (see Figs. 2-3, Para. 53 and 56, upon receiving failure notification, failure notification reception unit determines transfer rule to be switched to for forwarding path).
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have modified Nakamura to include the notification comprises information see paras. 50-53).    

Regarding claims 4, 12, and 13,
Nakamura in view of Suzuki and Smith teaches the limitations as described in claim 1 above.
However the teachings above fail to teach communication apparatuses connected to the network transfers the data over the network in accordance with a 2Mitsuhiro YONEDAResponse to the Non-Final Office Action of October 1, 2020common system cycle.
Suzuki further teaches each of the plurality of communication apparatuses connected to the network transfers the data over the network in accordance with a 2Mitsuhiro YONEDAResponse to the Non-Final Office Action of October 1, 2020common system cycle. (see Paras. 56, 59, 64, failure in a plurality of nodes or a link between a plurality of node is detected (or “configuration…changed) a notification is sent).
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have modified Nakamura to include communication apparatuses connected to the network transfers the data over the network in accordance with a 2Mitsuhiro YONEDAResponse to the Non-Final Office Action of October 1, 2020common system cycle as taught by Suzuki.  One would do so for the benefit of controlling network data with the use of forwarding rules (see paras. 50-53).    

Regarding claims 5,
Nakamura in view of Suzuki and Smith teaches the limitations as described in claim 4 above.
However the teachings above fail to teach in response to change another communication apparatus broadcasts the notification over the network.
Suzuki further teaches wherein in response to change in network configuration being detected, another communication apparatus of the plurality of communication apparatuses broadcasts the notification over the network (see Paras. 56, 59, 64, failure in a plurality of nodes or a link between a plurality of node is detected (or “configuration…changed) a notification is sent by another node).
see paras. 50-53).    

Regarding claims 6,
Nakamura in view of Suzuki and Smith teaches the limitations as described in claim 1 above.
However the teachings above fail to teach transfer rule comprises a path rule for setting a transmission path in the network for transferring the data incoming over the network to another communication apparatus.
Suzuki further teaches wherein the transfer rule comprises a path rule for setting a transmission path in the network for transferring the data incoming over the network to another communication apparatus of the plurality of communication apparatuses (see Paras. 53-57, wherein the transmission rerouting rule includes path information for setting a forwarding path in the network for forwarding incoming packet to another node).
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have modified Nakamura to include transfer rule comprises a path rule for setting a transmission path in the network for transferring the data incoming over the network to another communication apparatus as taught by Suzuki.  One would do so for the benefit of controlling network data with the use of forwarding rules (see paras. 50-53).    

Regarding claims 7,
Nakamura in view of Suzuki and Smith teaches the limitations as described in claim 6 above.
However the teachings above fail to teach further comprises a plurality of ports that correspond to a plurality of transmission paths and comprises a rule that identifies one of the plurality of ports based on a sender and a destination of the incoming data.
 teaches wherein the communication apparatus further comprises a plurality of ports from which the data incoming over the network is sent to the network (see Paras. 73, the control apparatus further includes plurality of ports to which incoming packet is outputted), 
the plurality of ports correspond to a plurality of transmission paths (see Paras. 73, the plurality of ports correspond to paths indicated in corresponding rules), 
and the path rule comprises a rule that identifies one of the plurality of ports based on a sender and a destination of the incoming data (see Paras. 113-116, the path rules include identity of the plurality of ports based on source and destination of the packet).
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have modified Nakamura to include comprises a plurality of ports that correspond to a plurality of transmission paths and comprises a rule that identifies one of the plurality of ports based on a sender and a destination of the incoming data as taught by Suzuki. One would do so for the benefit of controlling network data with the use of forwarding rules (see paras. 50-53).    

Regarding claims 8,
Nakamura in view of Suzuki and Smith teaches the limitations as described in claim 1 above.
However the teachings above fail to teach transfer rule comprises a band rule for setting a communication band in which the data is to be transmitted.
Smith further teaches wherein the transfer rule comprises a band rule for setting a communication band in which the data is to be transmitted, in a communication band of the network (see Paras. 29 and 52, wherein the a common time signal may distributed throughout the system allowing for setting of communication based on IEEE 1588 protocol indicative of include a band rule for setting communication).
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have combined the teachings of Suzuki and Smith such that Suzuki’s switching of rules based on path failure would have been modified to include transfer rule comprises a band rule for see Para. 29).    

Regarding claims 14, 15 and 16,
Nakamura in view of Suzuki and Smith teaches the limitations as described in claim 1 above.
However the teachings above fail to teach to begin a time count based on the synchronized time, and switching the one transfer rule to the another transfer rule when the counted time reaches the time of the notification.
Smith further teaches wherein the processor is configured with the program such that operation as the rule switching module includes an operation, in response to receiving the notification, to begin a time count based on the synchronized time, and switching the one transfer rule to the another transfer rule when the counted time reaches the time of the notification (see Para. 46-48, user may specify a rules for failover time for a specific logical or physical communication link, wherein times may be based on synchronized time signal (para. 29)).
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have combined the teachings of Suzuki and Smith such that Suzuki’s switching of rules based on path failure would have been modified to include to begin a time count based on the synchronized time, and switching the one transfer rule to the another transfer rule when the counted time reaches the time of the notification as taught by Smith.  One would do so for the benefit of having devices be in synchronization with one another (see Para. 29).    

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Suzuki and Smith and further in view of Klinker et al. (US 2003/0086422), herein after Klinker.

Regarding claims 9,
Nakamura in view of Suzuki and Smith teaches the limitations as described in claim 8 above.

However, in analogous art Klinker teaches the band rule comprises a rule for securing a communication band for the data, in the communication band of the network (see Para. 172, securing IEEE 802.1qVLAN bands/tags to route data traffic).
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have combined the teachings of Nakamura in view of Suzuki and Smith and Klinker such that Smith’s synchronized network nodes would have been modified to include wherein the network includes a network over which data for controlling a manufacturing apparatus is transmitted and securing a communication band for the data as taught by Klinker.  One would do so for the benefit of having better process and statistical quality control (see Para. 146).    



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAD H SIDDIQI whose telephone number is (469)295-9126.  The examiner can normally be reached on M-F 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/Emad Siddiqi/Examiner, Art Unit 2458                                                                                                                                                                                                        
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458